      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 1 of 57




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

MWK RECRUITING, INC.
           Plaintiff,
      v.                                Civil Action No. 1:18-cv-00444
EVAN P. JOWERS, YULIYA
VINOKUROVA, ALEJANDRO VARGAS,
and LEGIS VENTURES (HK) COMPANY
LIMITED (aka Jowers / Vargas),
           Defendants.


EVAN P. JOWERS

          Counterclaimant,

     v.

MWK RECRUITING, INC., ROBERT E.
KINNEY, MICHELLE W. KINNEY,
RECRUITING PARTNERS GP, INC.,
KINNEY RECRUITING LLC, COUNSEL
UNLIMITED LLC, and KINNEY
RECRUITING LIMITED

          Counter-defendants.


EVAN P. JOWERS’S RENEWED MOTION TO DISQUALIFY ROBERT E. KINNEY AS
          COUNSEL FOR PLAINTIFF AND COUNTER-DEFENDANTS
            Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 2 of 57




                                                TABLE OF CONTENTS



TABLE OF AUTHORITIES....................................................................................................... ii

     A. Robert Kinney is a Necessary Witness .............................................................................. 1

     B. Kinney’s Response Misstates the Court’s Previous Order ................................................. 1

     C. Kinney’s Response Mischaracterizes the Basis of the Moving Papers ............................... 3

CONCLUSION........................................................................................................................... 5

DECLARATION OF ROBERT TAULER .................................................................................. 6

CERTIFICATE OF SERVICE .................................................................................................... 7




REPLY ISO RENEWED MOTION TO DISQUALIFY                                                                                                i
            Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 3 of 57




                                            TABLE OF AUTHORITIES

Cases

Natural Resources Defense Council, Inc. v. County of Dickson, Tenn. 2010 WL 5300871
   (M.D. Tenn., Dec. 20, 2010).................................................................................................. 3




REPLY ISO RENEWED MOTION TO DISQUALIFY                                                                                          ii
        Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 4 of 57




A.     Robert Kinney is a Necessary Witness.

       It is uncontested that Robert Kinney is a necessary witness because he admits he is the

only 30(b)(6) witness for every Kinney Entity named in this lawsuit1 and the only person who

had any role in drafting the contracts that form the basis of his claims against Evan Jowers.

Robert Kinney also created and signed every assignment agreement at issue in this case,

according to his sworn declaration. (Dkt. 209-1 at ¶ 5)(“I signed each of the assignment

documents involved in this case. Dkt. 80-3; Dkt. 80-5; Dkt. 80-7; Dkt. 80-8.”). Further, Robert

Kinney signed each and every declaration and verification in this case on behalf of the Kinney

Entities. (See, e.g., Dkt. 209-1 at ¶ 6)(“the MWK Entities have fully responded to all responsive

documents and information in their possession after a diligent search.”).

       Lest there be any doubt, in his Third Revised Initial Disclosures, served just three days

before the present motion was filed, Mr. Kinney lists himself as the only witness with

“[k]nowledge of facts supporting claims and defenses,” as well as the “causes of action of the

Kinney Entities” and the alleged “damages suffered by the Kinney Entities.” (Tauler Dec. ¶ 2,

Ex. A; “Third Revised Initial Disclosures.”).

       Accordingly, there remains not a sliver of doubt that Robert Kinney “is a necessary

witness with exclusive knowledge of matters likely to be the subjects of testimony.” (Dkt. 110

at 7.) As such, Robert Kinney should be disqualified as counsel.

B.     Kinney’s Response Misstates the Court’s Previous Order.

       When the Court first considered whether Mr. Kinney should be able to represent the

Kinney Entities in October 2019, the pleadings were not yet set, and discovery had not yet

commenced. Jowers brought his first motion for disqualification at a relatively early point in the

1
 The Kinney Entities include MWK Recruiting, Inc., Recruiting Partners GP, Inc., Kinney
Recruiting LLC, Counsel Unlimited LLC, and Kinney Recruiting Limited


REPLY ISO RENEWED MOTION TO DISQUALIFY                                                           1
           Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 5 of 57




case given his beliefs about Mr. Kinney’s anticipated conduct. However, at that time, the Court

was not in a position to make a factual determination given the lack of a definitive record at

such an early stage of the proceedings.

       Over a year after the Court’s Order on Jowers’ initial motion, the Court is presented with

a record containing Mr. Kinney’s own statements under oath (as witness and attorney) that he

has exclusive knowledge about every single area of testimony that may be raised as to any and

all of the corporate parties and the various contracts bandied about in their name. At this time in

the case, the record before the Court is comprehensive and complete in that there is no

contradictory conclusion: Mr. Kinney is the only witness as to nearly every factual issue in

dispute.

       Mr. Kinney’s Response brief misstates the Court’s prior ruling on Jowers’ motion for

disqualification, as well as the law, by asserting that the proper standard is whether the Court

can “declare with absolute certainty…that Kinney possesses exclusive knowledge of various

matters at issue.” (Dkt. 255 at 2.) The standard adopted by the Court, and restated in the moving

papers, is whether “the lawyer knows or believes that the lawyer is or may be a witness

necessary to establish an essential fact.” (Dkt. 254 at 7 of 91.) As such, the Court previously

stated that the standard could be met here, when “Jowers can establish with a higher degree of

certainty that Kinney is a necessary witness with exclusive knowledge of matters likely to be

the subjects of testimony…” (Dkt. 110 at 7.)

       Even if absolute certainty were the standard, it would be met here. Mr. Kinney has

already stated on multiple occasions, and in multiple ways, that he is a necessary witness,

however, in his Response, Mr. Kinney downplays the import of his prior positions. Perhaps




REPLY ISO RENEWED MOTION TO DISQUALIFY                                                            2
        Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 6 of 57




most tenuous is Mr. Kinney’s position that his status as the only 30(b)(6) witness for every

corporate party in the case does not make him a necessary witness.

       Mr. Kinney’s only citation to legal authority to support this position is Natural

Resources Defense Council, Inc. v. County of Dickson, Tenn. 2010 WL 5300871 (M.D. Tenn.,

Dec. 20, 2010). In Natural Resources, the defendant served a 30(b)(6) notice to plaintiff, and

plaintiff filed a motion for protective order on the basis that it “had no involvement in, nor any

personal knowledge of, many of the listed deposition topics, several of which related solely to

defendants’ actions.” Id. at *2. The Court allowed the deposition to proceed, and plaintiff

designated a staff attorney as the 30(b)(6) witness who “repeatedly asserted that [counsel] has

no personal knowledge of any of the facts, transactions or occurrences giving rise to the claims

in this case.” Id. at *3. As such, disqualification was not warranted in Natural Resources.

       In contrast, here, Mr. Kinney has already conceded that he will be the only witness as to

all contracts, assignments, and deposition topics related to any Kinney Entity. Mr. Kinney is

also the only witness with “[k]nowledge of facts supporting claims and defenses,” and damages.

(Tauler Dec.. Ex. A). As such, even if it were controlling authority, Natural Resources would

not support Mr. Kinney’s conclusion.

C.     Kinney’s Response Mischaracterizes the Basis of the Moving Papers.

       The Response asserts that “Jowers makes only two points about the necessity of

Kinney’s testimony.” (Dkt. 255 at 2 of 9.) This is not so. Jowers includes three emails where

Mr. Kinney states he is a necessary witness for 42 areas of testimony, including the

administration of various loans made by the Kinney Entities to Mr. Jowers over the years. In

this regard, third party witnesses have confirmed that Robert Kinney, (and Robert Kinney




REPLY ISO RENEWED MOTION TO DISQUALIFY                                                           3
        Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 7 of 57




alone) directed loan disbursements. (Tauler Dec. ¶ 3, Ex. B, Deposition Transcript of Renee

Sommers at 35:2-18; 117:2-13.)

       The remainder of the Response consists of various red herrings, straw-men and double-

talk that only serves to confuse the reader, including:

       •       That Kinney’s drafting of every contract and assignment in the case is not

               relevant to the case (even though he used this fact as evidence to support a

               motion for protective order) because contract interpretation is both “a matter of

               law” and also arguendo, “an issue at trial.” (Dkt. 255 at 3-4 of 9.)

       •       Contending that his assertions of privilege regarding his communications with

               the Kinney Entities’ Accountant Renee Sommers were proper because of the

               “danger of waiver of privilege” while at the same time representing every corporate

               party to this case and being the only factual witness for these parties. (Dkt. 255 at 7

               of 9.)

       •       Assuming that Jowers is relying on the “public suspicion” rationale of Boettcher

               to support disqualification then conducting a legal analysis based on this

               assumption. (Dkt. 255 at 6 of 9.)

       •       Dedicating a page of the Response brief to defend his deposition questioning of

               one witness (whom Kinney himself subpoenaed) which Kinney concurrently

               argues is “largely irrelevant.” (Dkt. 255 at 6 of 9.)

       •       Pre-emptively discrediting witnesses who have come forward against Mr.

               Kinney and his stated objectives. (Tauler Dec. ¶ 4, Ex. C, Deposition Transcript

               of Peter Gutensohn at 45:4-.46:24; 48:4-11.)




REPLY ISO RENEWED MOTION TO DISQUALIFY                                                               4
        Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 8 of 57




       The above arguments made in the Response are (at best) diversionary and do not warrant

a serious reply. Rather, the Response serves to illustrate yet another point raised in the moving

papers, namely, that Mr. Kinney is too intimately connected with the subject matter to serve as a

dispassionate counsel, and that Mr. Jowers will be prejudiced as a result.

                                        CONCLUSION

       For the foregoing reasons, the motion should be granted, and Mr. Kinney should be

disqualified as counsel.




DATED: January 21, 2021                           Respectfully submitted,

                                                  By:     /s/ Robert Tauler
                                                          Robert Tauler, Esq.
                                                          Texas State Bar No. 24122095
                                                          rtauler@taulersmith.com
                                                          Tauler Smith LLP
                                                          100 Congress Ave., Suite 2000
                                                          Austin, TX 78701
                                                          Telephone: (512) 456-8760

                                                  COUNSEL FOR DEFENDANT
                                                  AND COUNTERCLAIMANT
                                                  EVAN P. JOWERS




REPLY ISO RENEWED MOTION TO DISQUALIFY                                                          5
        Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 9 of 57




                           DECLARATION OF ROBERT TAULER

       I, Robert Tauler, hereby declare as follows:

       1.      I am counsel of record for Evan P. Jowers in this action. I have personal

knowledge of the facts stated in this declaration, and if called as a witness, could and would

testify competently to the truth of the facts as stated herein.

       2.      Attached hereto as Exhibit A is a true and correct copy of the Kinney Entities’

Third Revised Initial Disclosures, dated January 12, 2021.

       3.      Attached hereto as Exhibit B is a true and correct copy of excerpts from the

transcript of the deposition of Renee Sommers, conducted on November 9, 2020.

       4.      Attached hereto as Exhibit C is a true and correct copy of excerpts from the

transcript of the deposition of Peter Gutensohn, conducted on December 9, 2020.



       I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct. Executed at Los Angeles, California on January 21, 2021.


                                               /s/ Robert Tauler
                                               Robert Tauler




REPLY ISO RENEWED MOTION TO DISQUALIFY                                                         6
       Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 10 of 57




                              CERTIFICATE OF SERVICE

       I hereby certify that, on January 21, 2021, a true and accurate copy of the foregoing

document was served on all counsel of record via the Court’s CM/ECF system.



                                           /s/ Robert Tauler
                                          Robert Tauler




REPLY ISO RENEWED MOTION TO DISQUALIFY                                                     7
 Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 11 of 57




      !
      !
  EXHIBIT!A!
!   !
    Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 12 of 57




                 UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                        AUSTIN DIVISION

MWK RECRUITING, INC,

          Plaintiff

          v.

EVAN P. JOWERS, YULIYA
VINOKUROVA,      LEGIS
VENTURES (HK) COMPANY
LIMITED,          AND                     Case No. 1:18-cv-00444-RP
ALEJANDRO VARGAS,

          Defendants



EVAN P. JOWERS,

          Counterclaimant

          v.

MWK RECRUITING, INC.,

ROBERT E. KINNEY,
MICHELLE W. KINNEY,
RECRUITING PARTNERS GP, INC.,
KINNEY RECRUITING LLC,
COUNSEL UNLIMITED LLC, and
KINNEY RECRUITING LIMITED,

          Counterdefendants


    KINNEY ENTITIES’ THIRD REVISED INITIAL DISCLOSURES
       Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 13 of 57




      Plaintiff MWK Recruiting Inc. (“MWK”), now known as Counsel Holdings,

Inc., and Counter-defendants Robert E. Kinney (“Kinney”), Michelle W. Kinney

(“M.W. Kinney”), Recruiting Partners GP, Inc., Kinney Recruiting LLC, Counsel

Unlimited LLC, and Kinney Recruiting Limited (the “Counter-defendants” and,

collectively with MWK, the “Kinney Entities”) provide these Third Revised Initial

Disclosures to Defendant Evan P. Jowers (“Jowers”) pursuant to Federal Rule of

Civil Procedure 26(a). The Kinney Entities base these disclosures on information

that is reasonably available to them at this time and their understanding of the

allegations set forth in the pleadings Defendants have filed. The Kinney Entities

reserve the right to amend or supplement these disclosures, to the extent necessary,

as the case progresses and as Defendant/Counter-plaintiff makes his specific

allegations and information known.

      1.    Persons with Relevant Knowledge and Subject of Information.

      The Kinney Entities identify the following individuals likely to have

discoverable information the Kinney Entities may use to support their claims and/or

defenses.

      Robert E. Kinney

      Address:
      c/o The Mort Law Firm, PLLC
      100 Congress Ave, Ste 2000
      Austin, Texas 78701

      Subjects:    Knowledge regarding the operation, policies, finances, business
                   relationships, contracts, trade secrets, accounting, and causes of
                   action of the Kinney Entities; knowledge regarding assignment
                   of the contacts-in-suit; and knowledge regarding the damages


KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                           PAGE |2
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 14 of 57




                 suffered by the Kinney Entities. Knowledge of facts supporting
                 claims and defenses.

     Matthew Gardiner

     Address:
     c/o The Mort Law Firm, PLLC
     100 Congress Ave, Ste 2000
     Austin, Texas 78701

     Subjects:   Database contents of Kinney Entities; operation of the Kinney
                 Entities including existence of contracts with law firms and
                 corporations. The storage and security of Kinney Entities’
                 confidential and proprietary information including operational
                 processes, rules, policies, and trade secrets.

     Alexis Lamb

     Address:
     Legis Ventures (HK) Company Limited
     Miami, Florida

     Subjects:   Financial relationship of Jowers and his colleagues, financial
                 arrangements within the various Jowers entities, candidates for
                 placement of the Jowers entities, and law firms and corporations
                 where Jowers has placed candidates. Operation of the Jowers
                 entities, including contracts between employees and the
                 companies, splits of commissions, ownership interests, bank
                 relationships, and credit split arrangements. The Jowers
                 entities’ operational processes, rules, policies, and trade secrets.

     Peter Gutensohn

     Address:
     4720 Cypress Landing
     Saint Cloud, FL 34772

     Subjects:   Information related to Jowers’s activities before and after
                 leaving the Kinney Entities, candidates with whom Jowers has
                 worked, and fees earned by Jowers.

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                           PAGE |3
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 15 of 57




     Renee Sommers

     Address:
     c/o The Mort Law Firm, PLLC
     100 Congress Ave, Ste 2000
     Austin, Texas 78701

     Subjects:   Financial accounting and bookkeeping for the Kinney Entities,
                 including payroll information.

     John Jaworski

     Address:
     c/o The Mort Law Firm, PLLC
     100 Congress Ave, Ste 2000
     Austin, Texas 78701

     Subjects:   Database contents of Kinney Entities; operation of the Kinney
                 Entities including existence of contracts with law firms and
                 corporations. The storage and security of Kinney Entities’
                 confidential and proprietary information including operational
                 processes, rules, policies, and trade secrets.

     Daniel Roark

     Address:
     c/o The Mort Law Firm, PLLC
     100 Congress Ave, Ste 2000
     Austin, Texas 78701

     Subjects:   The Kinney Entities’ confidential and proprietary information
                 including operational processes, rules, policies, and trade
                 secrets.

     Jack Hopper

     Address:
     c/o The Mort Law Firm, PLLC
     100 Congress Ave, Ste 2000


KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |4
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 16 of 57




     Austin, Texas 78701

     Subjects:   The Kinney Entities’ confidential and proprietary information
                 including operational processes, rules, policies, and trade
                 secrets.

     Allen & Overy LLP

     Address:
     1221 Avenue of the Americas
     New York, NY 10020

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Baker & McKenzie LLP (Ed Zulkey)

     Address:
     300 East Randolph Street, Suite 5000
     Chicago, Illinois 60601

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Cleary Gottlieb Steen & Hamilton LLP

     Address:
     One Liberty Plaza
     New York, NY 10006

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the


KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                     PAGE |5
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 17 of 57




                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Cooley LLP (Anne Mooney)

     Address:
     3175 Hanover Street
     Palo Alto, CA 94304-1130

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Covington & Burling

     Address:
     One CityCenter
     850 Tenth Street, NW
     Washington, DC 20001-4956

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Debevoise & Plimpton LLP

     Address:
     919 Third Avenue
     New York, NY 10022

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.



KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                    PAGE |6
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 18 of 57




     DLA Piper LLP

     Address:
     401 B Street
     Suite 1700
     San Diego, California 92101-4297

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Gibson, Dunn & Crutcher LLP (Stacy Glover)

     Address:
     333 South Grand Avenue
     Los Angeles, CA 90071-3197

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Gunderson Dettmer

     Address:
     550 Allerton Street
     Redwood City, CA 94063

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                    PAGE |7
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 19 of 57




     Kirkland & Ellis LLP (William Pruitt)

     Address:
     300 North LaSalle
     Chicago, IL 60654

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Latham & Watkins (Mathew Roskoski)

     Address:
     355 South Grand Avenue, Suite 100
     Los Angeles, CA 90071-1560

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Morrison & Foerster, LLP (Doug Hendricks)

     Address:
     425 Market Street
     San Francisco, CA 94105-2482

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Paul, Weiss, Rifkind, Wharton & Garrison LLP

     Address:
     1285 Avenue of the Americas


KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                    PAGE |8
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 20 of 57




     New York, NY 10019-6064

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Ropes & Gray LLP

     Address:
     Prudential Tower
     800 Boylston St.
     Boston, MA 02199

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Skadden, Arps, Slate, Meagher & Flom, LLP

     Address:
     One Manhattan West
     New York, NY 10001-8602

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Simpson, Thacher & Bartlett LLP

     Address:
     425 Lexington Avenue
     New York, NY 10017




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                    PAGE |9
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 21 of 57




     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Weil, Gotshal & Manges, LLP

     Address:
     767 Fifth Avenue
     New York, NY 10153-0119

     Subjects:   Placements made by and candidates for placement presented by
                 Jowers, Vargas, and their colleagues, timing of placements,
                 placement fees, statements made by Jowers about the
                 candidates and their backgrounds, including confidential and
                 trade secret information.

     Kevin Cooper

     Address:
     Cooley LLP
     55 Hudson Yards
     New York, NY 10001-2157

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Steve (Wonsuk) Kang

     Address:
     Latham & Watkins LLP
     18th Floor, One Exchange Square
     8 Connaught Place, Central
     Hong Kong




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |10
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 22 of 57




     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     John Maselli

     Address:
     DLA Piper LLP (US)
     555 Mission Street
     Suite 2400
     San Francisco, California 94105-2933

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Nicole Ma

     Address:
     Contact information not known at this time.

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     James Chang

     Address:
     DLA Piper UK LLP
     20th Floor, South Tower
     Beijing Kerry Center
     No. 1 Guanghua Road
     Chaoyang District
     Beijing – 100020; China

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |11
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 23 of 57




     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Pam Usukumah

     Address:
     Allen & Overy LLP
     One Bishops Square
     London
     E1 6AD

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Jennifer Liu

     Address:
     Davis Polk & Wardwell
     Hong Kong Solicitors
     The Hong Kong Club Building
     3A Chater Road
     Hong Kong
     China

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |12
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 24 of 57




     Zhonghua Shi

     Address:
     Latham & Watkins
     18th Floor, One Exchange Square
     8 Connaught Place, Central
     Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Mengqi Zhang

     Address:
     Skadden, Arps, Slate, Meagher & Flom
     42/F, Edinburgh Tower, The Landmark
     15 Queen’s Road Central, Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Judy Huang

     Address:
     Kirkland & Ellis
     26th Floor, Gloucester Tower
     The Landmark
     15 Queen's Road Central
     Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential



KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |13
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 25 of 57




                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Olivia Wang

     Address:
     Kirkland & Ellis International LLP
     29th Floor, China World Office 2
     No.1 Jian Guo Men Wai Avenue
     Beijing 100004
     P.R. China

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Jason Lim

     Address:
     Cleary Gottlieb Steen & Hamilton LLP
     Foreign Legal Consultant Office
     19F, Ferrum Tower
     19, Eulji-ro 5-gil, Jung-gu
     Seoul 04539

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Meng Ding

     Address:
     39/F, Two Int’l Finance Centre
     Central, Hong Kong




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |14
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 26 of 57




     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Min Liu

     Address:
     Contact information not known at this time.

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Chuan Liu

     Address:
     Contact information not known at this time.

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Ben Su

     Address:
     Latham & Watkins
     18th Floor, One Exchange Square
     8 Connaught Place, Central
     Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential



KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |15
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 27 of 57




                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Aster Lin

     Address:
     Latham & Watkins
     18th Floor, One Exchange Square
     8 Connaught Place, Central
     Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Jenny Qi

     Address:
     Ropes & Gray
     44th Floor, One Exchange Square
     8 Connaught Place
     Central, Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Samson Peng

     Address:
     Skadden, Arps, Slate, Meagher & Flom
     42/F, Edinburgh Tower, The Landmark
     15 Queen’s Road Central, Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |16
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 28 of 57




                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Cynthia Mo

     Address:
     STB
     ICBC Tower – 35th Floor
     3 Garden Road, Central
     Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Vanessa Ho

     Address:
     Gunderson
     1 Wallich Street
     #32-02A Guoco Tower
     Singapore 078881

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Phong Quan

     Address:
     Garena Online Private Limited
     1 Fusionopolis Place, #17-10, Galaxis, Singapore 138522

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |17
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 29 of 57




                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Ingram Weber

     Address:
     Allen & Overy LLP
     50 Collyer Quay, #09-01 OUE Bayfront
     Singapore
     049321

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Flora Bai

     Address:
     Contact information not known at this time.

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Raymond Chau

     Address:
     CFLD International
     Asia Square Tower 1
     8 Marina View #33-02/03
     Singapore 018960

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |18
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 30 of 57




                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Shinong Wang

     Address:
     Debevoise
     21/F AIA Central
     1 Connaught Road Central
     Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Xunming Lim

     Address:
     Allen & Overy LLP
     50 Collyer Quay, #09-01 OUE Bayfront
     Singapore
     049321

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Congsi Wu

     Address:
     Contact information not known at this time.

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential



KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |19
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 31 of 57




                  and proprietary information including trade secrets shared with
                  the Kinney Entities and Jowers.

     Rose Zhu

     Address:
     Loeb & Loeb
     21st Floor, CCB Tower
     3 Connaught Road Central
     Hong Kong SAR

     Subjects:    Relationship with Jowers and other affiliated recruiters, timing
                  of submission for placement, timing and content of
                  communication with Kinney Entities and Jowers. Confidential
                  and proprietary information including trade secrets shared with
                  the Kinney Entities and Jowers.

     Steve King

     Address:
     Latham & Watkins LLP
     Foreign Legal Consultant Office
     29F One IFC, 10 Gukjegeumyung-ro
     Yeongdeungpo-gu
     Seoul 07326, Korea

     Subjects:    Relationship with Jowers and other affiliated recruiters, timing
                  of submission for placement, timing and content of
                  communication with Kinney Entities and Jowers. Confidential
                  and proprietary information including trade secrets shared with
                  the Kinney Entities and Jowers.

     Ryan Grimm

     Address:
     Contact information not known at this time.

     Subjects:    Relationship with Jowers and other affiliated recruiters, timing
                  of submission for placement, timing and content of
                  communication with Kinney Entities and Jowers. Confidential

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                       PAGE |20
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 32 of 57




                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Jolyn Ang

     Address:
     Gunderson Dettmer
     1 Wallich Street
     #32-02A Guoco Tower
     Singapore 078881

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Christina Mao

     Address:
     Paul Weiss
     12th Floor, Hong Kong Club Building
     3A Chater Road, Central
     Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Grace Wong

     Address:
     Paul Weiss
     12th Floor, Hong Kong Club Building
     3A Chater Road, Central
     Hong Kong




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |21
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 33 of 57




     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Jason Xu

     Address:
     Contact information not known at this time.

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Kevin Chow

     Address:
     Latham
     26th Floor, Two ifc,
     8 Century Boulevard,
     Shanghai 200120
     People's Republic of China

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Yang Ge

     Address:
     20th Floor, South Tower
     Beijing Kerry Center
     No. 1 Guanghua Road
     Chaoyang District
     Beijing; 100020; China

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |22
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 34 of 57




     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Jiazhen Yan

     Address:
     STB
     3901 China World Tower A
     1 Jian Guo Men Wai Avenue
     Beijing 100004

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Alex Ye

     Address:
     DLA Piper Hong Kong
     25th Floor
     Three Exchange Square
     8 Connaught Place
     Central
     Hong Kong
     China

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Longhao Wang


KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |23
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 35 of 57




     Address:
     Contact information not known at this time.

     Subjects:    Relationship with Jowers and other affiliated recruiters, timing
                  of submission for placement, timing and content of
                  communication with Kinney Entities and Jowers. Confidential
                  and proprietary information including trade secrets shared with
                  the Kinney Entities and Jowers.

     Cecile Yang

     Address:
     MoFo
     Edinburgh Tower, 33/F
     The Landmark, 15 Queen's Road Central
     Hong Kong, China

     Subjects:    Relationship with Jowers and other affiliated recruiters, timing
                  of submission for placement, timing and content of
                  communication with Kinney Entities and Jowers. Confidential
                  and proprietary information including trade secrets shared with
                  the Kinney Entities and Jowers.

     Christie Mok

     Address:
     Linklaters
     11th Floor, Alexandra House,
     18 Chater Rd
     Central, Hong Kong

     Subjects:    Relationship with Jowers and other affiliated recruiters, timing
                  of submission for placement, timing and content of
                  communication with Kinney Entities and Jowers. Confidential
                  and proprietary information including trade secrets shared with
                  the Kinney Entities and Jowers.

     Amit Singh




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                       PAGE |24
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 36 of 57




     Address:
     Linklaters
     1 George St,
     Singapore 049145

     Subjects:     Relationship with Jowers and other affiliated recruiters, timing
                   of submission for placement, timing and content of
                   communication with Kinney Entities and Jowers. Confidential
                   and proprietary information including trade secrets shared with
                   the Kinney Entities and Jowers.

     Michele Discepola

     Address:
     Linklaters
     1 George St,
     Singapore 049145

     Subjects:     Relationship with Jowers and other affiliated recruiters, timing
                   of submission for placement, timing and content of
                   communication with Kinney Entities and Jowers. Confidential
                   and proprietary information including trade secrets shared with
                   the Kinney Entities and Jowers.

     Gillian Teo

     Address:
     MoFo
     50 Collyer Quay, #12-01 OUE Bayfront,
     Singapore 049321

     Subjects:     Relationship with Jowers and other affiliated recruiters, timing
                   of submission for placement, timing and content of
                   communication with Kinney Entities and Jowers. Confidential
                   and proprietary information including trade secrets shared with
                   the Kinney Entities and Jowers.

     Calvin Soon




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                        PAGE |25
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 37 of 57




     Address:
     Linklaters
     1 George St,
     Singapore 049145

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Guang Yang

     Address:
     Debevoise
     21/F AIA Central
     1 Connaught Road Central
     Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Brian Snyder

     Address:
     MoFo
     Edinburgh Tower, 33/F
     The Landmark, 15 Queen's Road Central
     Hong Kong, China

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Joon Kim

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |26
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 38 of 57




     Address:
     Terraform Labs
     311, Gangnam-daero, Seocho-gu,
     Seoul, Seoul 11111, KR

     Subjects:    Relationship with Jowers and other affiliated recruiters, timing
                  of submission for placement, timing and content of
                  communication with Kinney Entities and Jowers. Confidential
                  and proprietary information including trade secrets shared with
                  the Kinney Entities and Jowers.

     Erika Tang

     Address:
     Gibson Dunn
     Hong Kong, Central,
     32/F Gloucester Tower
     The Landmark, 15 Queen’s Road

     Subjects:    Relationship with Jowers and other affiliated recruiters, timing
                  of submission for placement, timing and content of
                  communication with Kinney Entities and Jowers. Confidential
                  and proprietary information including trade secrets shared with
                  the Kinney Entities and Jowers.

     Eric Xu

     Address:
     MoFo
     Edinburgh Tower, 33/F
     The Landmark, 15 Queen's Road Central
     Hong Kong, China

     Subjects:    Relationship with Jowers and other affiliated recruiters, timing
                  of submission for placement, timing and content of
                  communication with Kinney Entities and Jowers. Confidential
                  and proprietary information including trade secrets shared with
                  the Kinney Entities and Jowers.

     Yiting Li

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                       PAGE |27
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 39 of 57




     Address:
     Skadden
     JingAn Kerry Centre, Tower II
     46th Floor
     1539 Nanjing West Road
     Shanghai 200040, China

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Yang Mo

     Address:
     Paul Weiss
     Unit 5201
     Fortune Financial Center
     5 Dongsanhuan Zhonglu
     Chaoyang District, Beijing 100020
     People's Republic of China

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Ferish Patel

     Address:
     Cooley
     Ocean Financial Centre
     10 Collyer Quay
     Raffles Place
     Singapore 049315

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |28
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 40 of 57




                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Tae Hun Kim

     Address:
     Linklaters
     11th Floor, Alexandra House,
     18 Chater Rd,
     Central, Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Rui Xie

     Address:
     Gibson Dunn
     Hong Kong, Central,
     32/F Gloucester Tower, The Landmark,
     15 Queen’s Road

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Steven Holm

     Address:
     12 Marina Boulevard
     Marina Bay Financial Centre
     36-03 Tower Three
     Singapore 018982



KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |29
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 41 of 57




     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Stan Yao

     Address:
     Skadden
     42/F, Edinburgh Tower
     The Landmark
     15 Queen's Road Central
     Central, Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     James Jackson

     Address:
     Cooley
     Suites 3501 – 3505, 35/F
     Two Exchange Square
     8 Connaught Place
     Central, Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Lianchen Liu

     Address:
     Linklaters Beijing

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |30
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 42 of 57




     1 Jianguomen Outer St,
     Guomao, Chaoyang
     Beijing, China, 100004

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Miae Woo

     Address:
     Cooley
     Ocean Financial Centre
     10 Collyer Quay
     Raffles Place
     Singapore 049315

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     David Kuo

     Address:
     DLA
     80 Raffles Place
     UOB Plaza 1, #48-01
     Singapore
     048624
     Singapore

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |31
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 43 of 57




     Enlin Jiang

     Address:
     12/F, Citi Tower
     One Bay East
     83 Hoi Bun Road
     Kwun Tong, Kowloon, Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Qi Zhang

     Address:
     Weil Gotshal
     29/F Alexandra House
     18 Chater Road
     Central, Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Nick Park

     Address:
     STB
     ICBC Tower - 35th Floor
     3 Garden Road, Central
     Hong Kong

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |32
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 44 of 57




                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Sheng Shao

     Address:
     Gibson Dunn
     Hong Kong, Central,
     32/F Gloucester Tower
     The Landmark, 15 Queen’s Road

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Sean Song

     Address:
     The Hong Kong Club Building
     3A Chater Road
     Hong Kong
     China

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of
                 communication with Kinney Entities and Jowers. Confidential
                 and proprietary information including trade secrets shared with
                 the Kinney Entities and Jowers.

     Xinwei Li

     Address:
     Cooley; 101 California Street
     5th Floor
     San Francisco, CA 94111-5800

     Subjects:   Relationship with Jowers and other affiliated recruiters, timing
                 of submission for placement, timing and content of

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                      PAGE |33
       Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 45 of 57




                   communication with Kinney Entities and Jowers. Confidential
                   and proprietary information including trade secrets shared with
                   the Kinney Entities and Jowers.

      The Kinney Entities may also rely on individuals identified in the initial

disclosures of any other party to support its claims and/or defenses. The Kinney

Entities may also rely on any witnesses who provide deposition testimony in this

matter to support their claims and/or defenses.

      The Kinney Entities likely will rely on experts to support their claims or

defenses. At this time, the Kinney Entities have not yet determined which expert(s),

if any, may testify in this manner.

      The Kinney Entities expect to discover additional witnesses whose specific

identities are not yet known to support its claims and defenses. These witnesses

will likely have knowledge relating to the placement and recruitment of candidates

and exploitation of MWK’s trade secrets.

      2.     Documents and Things.

      The Kinney Entities identify the following categories of documents,

electronically stored information, and tangible things that Defendant/Counter-

plaintiff has in his possession, custody, or control and that they may use to support

their claims and/or defenses.

      a.     Documents describing MWK’s proprietary and confidential information

             and MWK’s trade secrets.




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                          PAGE |34
       Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 46 of 57




      b.    Documents describing the relationship between MWK and Jowers,

            including employment contracts, loan agreements, email and electronic

            messages,

      c.    Documents describing the relationship between MWK and law firms

            and corporations for the placement of candidates, including contracts

            and email.

      d.    Documents describing the relationship between MWK and candidates

            for placement, including email.

      e.    Other information that may be discovered in the course of this

            litigation, including from Defendants and third parties.

      3.    Damages.

      MWK seeks a recovery of damages for breaches of contracts and

misappropriation of trade secrets in an amount that cannot be presently calculated

in full. As of this date, MWK is aware of the following placements made by Jowers,

each of which was made in violation of MWK’s rights, on or approximately on the

date indicated on Exhibit A. By virtue of the damage provisions of Jowers’s

contract of employment, these amounts are due as damages to MWK.

      With regard to the Revolving Loan and the Forgivable Loan, the amounts

owed are calculated in the accounting attached hereto as Exhibit B, which has

been previously provided to Jowers on November 23, 2020.

      MWK also seeks an award of its reasonable and necessary attorneys’ fees and

costs in an amount that cannot presently be calculated. The Kinney Entities also

seek an award of actual, special, and punitive damages.

KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                       PAGE |35
       Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 47 of 57




      4.    Indemnity and Insurance Agreements.

      The Kinney Entities are unaware of any insurance agreement under which

an insurance business may be liable to satisfy all or part of a possible judgment in

the action or to indemnify or reimburse for payments made to satisfy the judgment.




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                         PAGE |36
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 48 of 57




Dated: January 12, 2021                  Respectfully Submitted

                                         /s/ Robert E. Kinney
                                         Robert E. Kinney
                                         Texas State Bar No. 00796888
                                         Robert@KinneyPC.com

                                         Robert E. Kinney
                                         824 West 10th Street, Suite 200
                                         Austin, Texas 78701
                                         Tel: (512) 636-1395

                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com

                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave., Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS     FOR    PLAINTIFF
                                         AND COUNTER-DEFENDANTS




KINNEY ENTITIES THIRD REVISED INITIAL DISCLOSURES                     PAGE |37
    Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 49 of 57




               !
               !
           EXHIBIT!B!
!            !
Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 50 of 57




          Transcript of the Testimony of
                   Renee Sommers


                           Date:
                   November 09, 2020



                           Case:
     MKW RECRUITING vs EVAN P. JOWERS
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 51 of 57
   Renee Sommers                                                      November 09, 2020
                                                                                Page 35


·1· · · ·A.· · No.
·2· · · ·Q.· · But you didn't -- you never asked Mr. Jowers how he
·3· wanted this money allocated?
·4· · · ·A.· · No, because he owed the money, and it's not his
·5· choice when he has an outstanding loan.
·6· · · ·Q.· · Whose choice is it?
·7· · · ·A.· · It's the boss's, who he owes the loan to.
·8· · · ·Q.· · Okay.
·9· · · · · · ·But have you reviewed the contract that determines
10· who makes that decision?
11· · · ·A.· · No.
12· · · ·Q.· · Isn't that something that you would want to do as a
13· CPA?
14· · · ·A.· · Maybe, but I didn't have access to it.
15· · · ·Q.· · Did you ask for it?
16· · · ·A.· · No.
17· · · ·Q.· · You just did whatever Mr. Kinney decided, right?
18· · · ·A.· · Yes.
19· · · ·Q.· · And in some cases he said, apply it to the loans and
20· in other cases he said, give Evan some money; is that fair?
21· · · ·A.· · Yes.
22· · · ·Q.· · Let's move on to Exhibit 202.
23· · · · · · · · · MR. KINNEY:· Is this a good time to take a
24· break, Rob?
25· · · · · · · · · MR. TAULER:· We could, yes.

   Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
   210-697-3400                                                             210-697-3408
                                                                                       YVer1f
      Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 52 of 57
   Renee Sommers                                                      November 09, 2020
                                                                               Page 117


·1· · · ·A.· · No.· I don't --
·2· · · ·Q.· · You follow Robert Kinney's instructions, correct?
·3· · · ·A.· · Yes.
·4· · · ·Q.· · And you -- so then you decided to not pay Evan
·5· Jowers for the commission that you are telling him on December
·6· 16th that he has earned; isn't that right?
·7· · · · · · · · · MR. KINNEY:· Object to the form.
·8· · · ·A.· · It wasn't my decision.
·9· · · ·Q.· · You did what Robert Kinney said, right?
10· · · ·A.· · Yes.
11· · · ·Q.· · Was there anyone else besides Robert Kinney giving
12· you direction at this time?
13· · · ·A.· · No.
14· · · ·Q.· · When was it determined that Evan Jowers would not be
15· credited this amount from Hui Zhu?
16· · · ·A.· · I don't know.
17· · · ·Q.· · You don't know?· I mean -- but you're the
18· accountant, right?
19· · · ·A.· · Yes.
20· · · ·Q.· · So you knew at some point, didn't you?
21· · · ·A.· · Yes.· It's been a long time.
22· · · ·Q.· · Was it like a month after this that you realized
23· this or was it a year?
24· · · ·A.· · I don't remember.
25· · · ·Q.· · But at some point after Evan quit, the determination

   Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
   210-697-3400                                                             210-697-3408
                                                                                       YVer1f
    Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 53 of 57




                !
                !
            EXHIBIT!C!
!            !
Case 1:18-cv-00444-RP Document 258 Filed 01/21/21 Page 54 of 57

     1   I   HE   I ED         A E   DI   IC C
         F    HE E E           DI    IC   F E A
     2   A   I DI I I
         CI IL AC I        . 1:18-C -00444
     3
           K EC I I G, I C.,
     4    LAI IFF

     5    .

     6   E A   . J E ,     LI A
          I K     A, ALEJA D    A GA ,
     7   A D LEGI   E    E (HK) C    A
         LI I ED (AKA J E    / A GA ),
     8   DEFE DA
                                                                  /
     9
         E A       . J E ,
    10   C        E CLAI A ,

    11    .

    12        KEC I I G, I C.,   BE    E.
         KI E , ICHELLE . KI E ,
    13     EC I I G A     E  G , I C.,
         KI E     EC I I G LLC, C    EL
    14      LI I ED LLC, A D
         KI E     EC I I G LI I ED,
    15   C     E -DEFE DA
                                             /
    16    IDE C FE E CE DE   I I   F E E G E   H
         DA E:          DECE BE 9, 2020
    17    E     E :     K I E LI E E
          LACE:         ALL A IE A EA ED IDE C FE E CE
    18

    19

    20

    21

    22

    23

    24

    25
     Case 1:18-cv-00444-RP
                166367     Document
                            G       258  Filed 01/21/21 Page 45
                                     12-09-2020              55 of 57

 1                                                             E       .

 2                                                .

 3                                           ,                                              .

 4                       A                                                      ?

 5      ?            D                                  --                     . K

 6                                                    . J              ?

 7           A

 8       .                                                         .

 9                                                                         .

10                                    . K

11                                                    . J

12     . J                                             '               ?

13                           . KI      E :                                          .

14                       .

15           A                                                                                          ,

16               I                                         '               ,

17     . J               .

18                       A                       . K

19                                                                                      ?

20           A                ,         .    A

21                                ,     '                                           .

22                       A                                                                          .

23 K                                                                                            ?

24           A           I                        -

25                                                         .
     Case 1:18-cv-00444-RP
                166367 P   Document
                            G       258  Filed 01/21/21 Page
                                     12-09-2020         P    56 of 57
                                                             46


 1       Q          A                                    R           K           '                  ,

 2       ?     I                         -                                        ,             ?

 3                 MR. KINNE :           O                   .   F           .

 4       Q                           '                   M . K

 5             ,                 ?

 6       A          N .          I       .       M . K                                                  .

 7       Q                   M . K                                                    ?

 8       A          N .

 9       Q          A                                ,           M . K

10                                       K               R

11                                   ?

12       A                                   ,           .

13       Q          D        M . K

14     DLA P            '

15 E                                     ?

16       A          H       --                                                            DLA

17                               E       .

18       Q          A                                                    ?

19       A          H                                                            .

20       Q                                                                            ?     D

21             ?

22       A                                                                            ,

23                      E                                                                       '

24                                               .

25       Q                                                           ?
     Case 1:18-cv-00444-RP
                166367     Document
                            G       258  Filed 01/21/21 Page 48
                                     12-09-2020              57 of 57

 1                     D                                                                                      .

 2 K                                                          ?

 3                     . KI          E :                           .       F     .

 4                     L                                                             .        D

 5                                                                                           2017

 6                             2019                   . K

 7                                                                     E         J

 8                                            '               --                         . J         '

 9                                            '                                                          ?

10       A             I        '                                                                ,

11                 .       F             , I -- I                                                                .

12                     D                                                                     ?

13       A             A                  ,           --

14           I                        K                                    .     I                           -

15                                                        -    -

16             ,                 I

17                                                    .

18                     I                                                   . K

19                 ,                              ?

20       A                      .                         I --                           I                   .

21 K       '               ,                      '                                                      .

22                     A                                                             K

23               2019,                        ?

24       A             C             .

25                     A
